DETAILED ACTION
Status of Claims
Claims 1-3, 9, and 26 have been amended in the response received 1/31/2022.
Claim 8, 25, and 32 have been canceled in the response received 1/31/2022.
Claims 11-21 have been previously canceled in the response received 1/19/2021 and claims 23, 27, and 29 have been previously canceled in the response received 6/1/2021.
Claims 35-37 are new in the response received 1/31/2022.
Claims 1-7, 9, 10, 22, 24, 26, 28, 30, 31, and 33-37 are pending and rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 22, 24, 26, 28, 30, 31, 33, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0306994 A1 (hereinafter Brown) in view of US 2018/0006990 A1 (hereinafter Munemann) and US 2014/0164282 A1 (hereinafter Asbury).

Regarding claim 1, Brown discloses a computer-implemented method comprising: 
scanning, by an optical device of a wearable device, a real-world environment and obtaining image data from the scanning for displaying augmented reality of the real-world environment, the augmented reality displayed via a display device of the wearable device worn by a first user (Brown, see at least: [0027] discloses “utilizing an HMD, an end user may move around a real-world environment…wearing the HMD and perceive views of the real-world overlaid with images of virtual objects,” then, [0028] discloses “mobile device 19…may provide to the server…image information (e.g., information regarding objects detected within a field of view of the mobile device),” wherein [0026] states that “mobile device 19 comprises a head-mounted display device (HMD) [i.e., wearable device].”);
identifying, by processing the image data a second user that is within the real-world environment and that is located in proximity to the first user based on a threshold distance (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device within a particular distance [i.e., threshold distance] of the HMD,” “the mobile device may be used by a particular person (e.g., the mobile device may comprise an HMD worn by the particular person,)” and “the particular person [i.e., second user] may be identified by capturing images using the HMD and applying facial recognition techniques to the images.” [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” See also, [0045], [0068]); 
determining an item associated with the second user based on the identifying (Brown, see at least: [0049] & Fig. 4A disclose “a first virtual billboard 414 may be displayed to the second person including a first set of personalized information including…a first online classified advertisement 415 listed by the first person (i.e., the sale of a mountain bike).”); 
determining signals for items of interest for the first user (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a bicycle).” See also, [0021]. Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); 
determining a match between the item associated with the second user and the signals for the items of interest for the first user (Brown, see at least: Fig. 4A displays online advertisements displayed within virtual billboards wherein one user is looking for a bicycle and the other user is looking to sell a bicycle. [0065] & Fig. 5A disclose “the second set of personalized information is searched for matches with the first set of personalized information,” and “searching criteria may include items sought for by the end user of the origin device.” See also, [0049]); and 
causing a rendering of the item to be displayed in the augmented reality on the display device, the rendering of the item displayed at a location in the augmented reality that is proximal to the second user as displayed in the augmented reality (Brown, see at least: Fig. 4A displays virtual billboards containing the item (e.g., bicycle) information. [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user [i.e., proximal to the user] of the HMD as viewed by the first person using the first mobile device.”).  
	Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in as well as deriving personalized information from social networking sites, Brown does not explicitly disclose:
an account of the second user; 
receiving authorization from the second user to display the item to the first user based on proximity of the second user to the first user; and 
responsive to receiving the authorization, causing information to be provided.
However, in a similar system of purchasing items from users, Munemann teaches:
an account of the second user (Munemann, see at least: [0057] teaches “user details 220 which represent details of a user of the product,” which “may include the user’s social networking system profile.”); and 
receiving authorization from the second user to display the item to the first user based on proximity of the second user to the first user (Munemann, see at least: [0029] teaches “the app may know the location of the smartphone and it may be configured to convey to the social network system the location of the user…such location information may be controlled by a user, through the use of privacy settings…the user may limit access to location information to a subset of other users, such as friends or only to nearby users.”); and 
responsive to receiving the authorization, causing information to be provided (Munemann, see at least: [0030] teaches “tag may be configured to be readable by others nearby based on a user’s privacy settings. Thus, if two people are in close proximity to one another are both wearing a Brand B luxury coat with both users having the electronic ownership tokens set to broadcast their local presence, those used might be alerted to the nearby existence of each other. Such broadcasts may be used either using a token in the luxury good itself, or by using a user’s smartphone or other device.” [0037] teaches “a smartphone app may be provided which provides users with information about other nearby consumers, such as people with similar status levels, similar interest in consumer products, or other factors.” See also, [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user, receiving authorization from the second user to display the item to the first user based on proximity of the second user to the first user, and responsive to receiving the authorization, causing information to be provided as taught by Munemann in the system of Brown, since Brown already contemplates allowing users to share information based on proximity. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these features of Munemann in the system of Brown because it would have allowed a user to have maintained privacy over their information (Munemann: [0030], [0053]).
Additionally, although disclosing displaying an item proximal to a user in an augmented reality display, Brown does not explicitly disclose causing a rendering of a 2D or 3D model of the item to be displayed in the augmented reality on the display device, the rendering of the 2D or 3D model of the item displayed at a location in the augmented reality that is proximal to the second user as displayed in the augmented reality.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches causing a rendering of a 2D or 3D model of the item to be displayed in the augmented reality on the display device, the rendering of the 2D or 3D model of the item displayed at a location in the augmented reality that is proximal to the second user as displayed in the augmented reality (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 2, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Brown further discloses wherein the second user is determined to be within the threshold distance of the first user based on location data received from the wearable device and from another device of the second user indicating that the second user is within the threshold distance of the first user (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device within a particular distance [i.e., threshold distance] of the HMD.” Fig. 4A displaying devices 28 and 29. [0059] discloses “one or more mobile devices [i.e., another device of the second user] are detected within a distance of an origin device [i.e., wearable device].”).  smc2 IP-P3363US4  

Regarding claim 3, Brown discloses a system comprising: 
an optical device to scan a real-world environment and obtain image data from the scan for displaying augmented reality of the real-world environment (Brown, see at least: [0027] discloses “utilizing an HMD, an end user may move around a real-world environment…wearing the HMD and perceive views of the real-world overlaid with images of virtual objects,” then, [0028] discloses “mobile device 19…may provide to the server…image information (e.g., information regarding objects detected within a field of view of the mobile device).” Fig. 1 displays mobile device 19, such as a head-mounted display, which contains a camera);
a display device to display the augmented reality of the real-world environment, the optical device and the display device coupled to a wearable device worn by a first user (Brown, see at least: Fig. 1 displays mobile device 19, such as a head-mounted display, which contains a display. Fig. 4A displays an augmented reality environment. See also, [0049]);
one or more processors (Brown, see at least: [0021]; [0022]; [0033]; [0080]); and 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors (Brown, see at least: [0021]; [0022]; [0033]), cause the one or more processors to: 
process the image data to identify a second user that is within the real-world environment (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device within a particular distance of the HMD,” “the mobile device may be used by a particular person (e.g., the mobile device may comprise an HMD worn by the particular person,)” and “the particular person [i.e., second user] may be identified by capturing images using the HMD and applying facial recognition techniques to the images.” [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” See also, Fig. 4A, [0045], [0068]); 
determine an item associated with the second user based on identification of the second user (Brown, see at least: [0049] & Fig. 4A disclose “a first virtual billboard 414 may be displayed to the second person including a first set of personalized information including…a first online classified advertisement 415 listed by the first person (i.e., the sale of a mountain bike).” Examiner note: the online advertisement of the sale of a mountain bike is the same an item the second user currently has listed for sale via an electronic commerce site.); 
determine signals for items of interest for the first user including the item associated with the second user (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a bicycle).” See also, [0021]. Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); 
cause a rendering of the item associated with the second user to be displayed on a display device of the wearable device of the first user (Brown, see at least: Fig. 4A displays virtual billboards containing the information that one user has a bicycle for sale. See also, [0049], [0063]).  
Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in as well as deriving personalized information from social networking sites, Brown does not explicitly disclose:
an account of the second user; 
receive authorization from the second user to display the item to the first user based on proximity of the second user to the first user; and 
responsive to receiving the authorization, causing information to be provided.
However, in a similar system of purchasing items from users, Munemann teaches:
an account of the second user (Munemann, see at least: [0057] teaches “user details 220 which represent details of a user of the product,” which “may include the user’s social networking system profile.”); and 
receive authorization from the second user to display the item to the first user based on proximity of the second user to the first user (Munemann, see at least: [0029] teaches “the app may know the location of the smartphone and it may be configured to convey to the social network system the location of the user…such location information may be controlled by a user, through the use of privacy settings…the user may limit access to location information to a subset of other users, such as friends or only to nearby users.”); and 
responsive to receiving the authorization, causing information to be provided (Munemann, see at least: [0030] teaches “tag may be configured to be readable by others nearby based on a user’s privacy settings. Thus, if two people are in close proximity to one another are both wearing a Brand B luxury coat with both users having the electronic ownership tokens set to broadcast their local presence, those used might be alerted to the nearby existence of each other. Such broadcasts may be used either using a token in the luxury good itself, or by using a user’s smartphone or other device.” [0037] teaches “a smartphone app may be provided which provides users with information about other nearby consumers, such as people with similar status levels, similar interest in consumer products, or other factors.” See also, [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user, receive authorization from the second user to display the item to the first user based on proximity of the second user to the first user, and responsive to receiving the authorization, causing information to be provided as taught by Munemann in the system of Brown, since Brown already contemplates allowing users to share information based on proximity. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these features of Munemann in the system of Brown because it would have allowed a user to have maintained privacy over their information (Munemann: [0030], [0053]).
Additionally, although disclosing displaying an item proximal to a user in an augmented reality display, Brown does not explicitly disclose causing a rendering of a 2D or 3D model of the item to be displayed in the augmented reality via the display device based on the analysis.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches causing a rendering of a 2D or 3D model of the item to be displayed in the augmented reality via the display device based on the analysis (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 4, Brown in view of Munemann and Asbury teaches the limitations of claim 3, as noted above. Brown further discloses wherein the rendering of the item is caused to be displayed on the display device so that the rendering of the item graphically corresponds to the second user as displayed in the augmented reality display (Brown, see at least: [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device.” [0048] & Fig. 4A discloses the virtual billboards are in the augmented reality environment. See also, Fig. 5A).
As noted above, Brown does not explicitly disclose a 2D or 3D model of the item.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches a 2D or 3D model of the item (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 5, Brown in view of Munemann and Asbury teaches the limitations of claim 4, as noted above. Brown further discloses wherein a graphical correspondence comprises at least one of: 
a display device location that is within a threshold distance of the second user in the augmented reality (Brown, see at least: [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device.” [0048] & Fig. 4A discloses the virtual billboards are in the augmented reality environment. See also, Fig. 5A); or 
a graphical connector displayed in the augmented reality between the rendering of the item and the second user (Brown, see at least: [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device.” [0048] & Fig. 4A discloses the virtual billboards are in the augmented reality environment. See also, Fig. 5A). sc3IP-P3363US4  
As noted above, Brown does not explicitly disclose a 2D or 3D model of the item.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches a 2D or 3D model of the item (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 9, Brown in view of Munemann and Asbury teaches the limitations of claim 3, as noted above. Brown further discloses wherein the proximity is determined based on location information received from the wearable device and another device of the second user (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device [i.e., another device of second user] within a particular distance of the HMD.”  [0059] discloses “one or more mobile devices [i.e., another device of the second user] are detected within a distance of an origin device [i.e., wearable device].”).  

Regarding claim 10, Brown in view of Munemann and Asbury teaches the limitations of claim 3, as noted above. Brown further discloses wherein the second user is identified based on a match between facial characteristics of the second user in the image data in a photo of the second user stored (Brown, see at least: [0045] discloses “facial recognition may be used to detect the face of a particular person within an environment,” and “the particular faces…to be detected may be stored in one or more memories.”).
As noted above, Brown does not explicitly disclose an account of the second user and storing data in association with an account of the second user.
However, Munemann teaches an account of a second user and storing data in association with an account of the second user (Munemann, see at least: [0057] teaches “user details 220 which represent details of a user of the product,” which “may include the user’s social networking system profile.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user and storing data in an association with an account of the second user as taught by Munemann in the system of Brown for at least the rationale noted above. 

Regarding claim 22, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Brown further discloses wherein the second user is identified by processing the image data obtained in connection with displaying the augmented reality using one or more facial recognition techniques to recognize facial characteristics of the second user and by comparing the recognized facial characteristics to a photo of the second user (Brown, see at least: [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” [0045] discloses “the particular faces…to be detected may be stored in one or more memories.” See also, [0068]).
As noted above, Brown does not explicitly disclose an account of the second user and storing data in association with an account of the second user.
However, Munemann teaches an account of a second user and storing data in association with an account of the second user (Munemann, see at least: [0057] teaches “user details 220 which represent details of a user of the product,” which “may include the user’s social networking system profile.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user and storing data in an association with an account of the second user as taught by Munemann in the system of Brown for at least the rationale noted above. 

Regarding claim 24, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Brown further discloses wherein the rendering of the item is further displayed at the location that is proximal to the second user with a graphical connector connecting the rendering of the item to the second user as displayed within the augmented reality (Brown, see at least: [0063] discloses the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device. See also, Fig. 4A).
As noted above, Brown does not explicitly disclose a 2D or 3D model of the item.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches a 2D or 3D model of the item (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 26, Brown discloses a computer-readable storage media having instruction stored thereupon that are executed by one or more processors to perform operations comprising: 
scanning, by an optical device of a wearable device, a real-world environment and obtaining image data from the scanning for displaying augmented reality of the real-world environment, the augmented reality displayed via a display device of the wearable device worn by a first user (Brown, see at least: [0028] discloses “mobile device 19…may provide to the server…image information (e.g., information regarding objects detected within a field of view of the mobile device),” wherein [0026] states that “mobile device 19 comprises a head-mounted display device (HMD) [i.e., wearable device].”);
identifying, by processing the image data a second user that is within the real-world environment and that is located within a threshold distance of the first user (Brown, see at least: [0029] discloses “personalized information associated with an end user [i.e., first user] of an HMD [i.e., wearable device] may be shared in real-time with a mobile device within a particular distance [i.e., threshold distance] of the HMD,” “the mobile device may be used by a particular person (e.g., the mobile device may comprise an HMD worn by the particular person,)” and “the particular person [i.e., second user] may be identified by capturing images using the HMD and applying facial recognition techniques to the images.” [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” See also, [0045], [0068]); 
determining an item associated with the second user based on the identifying (Brown, see at least: [0049] & Fig. 4A disclose “a first virtual billboard 414 may be displayed to the second person including a first set of personalized information including…a first online classified advertisement 415 listed by the first person (i.e., the sale of a mountain bike).” Examiner note: the online advertisement of the sale of a mountain bike is the same an item the second user currently has listed for sale via an electronic commerce site.); 
determining signals for items of interest for the first user (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a bicycle).” See also, [0021]. Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); 
determining a match between the item associated with the second user and the signals for the items of interest for the first user (Brown, see at least: Fig. 4A displays online advertisements displayed within virtual billboards wherein one user is looking for a bicycle and the other user is looking to sell a bicycle. [0065] & Fig. 5A disclose “the second set of personalized information is searched for matches with the first set of personalized information,” and “searching criteria may include items sought for by the end user of the origin device.” See also, [0049]); and 
causing a rendering of the item to be displayed in the augmented reality on the display device, the rendering of the item displayed at a location in the augmented reality that is proximal to the second user as displayed in the augmented reality (Brown, see at least: Fig. 4A displays virtual billboards containing the item (e.g., bicycle) information. [0063] discloses “the virtual billboard may hover around or within a specified distance of the end user [i.e., proximal to the user] of the HMD as viewed by the first person using the first mobile device.”).  
Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in as well as deriving personalized information from social networking sites, Brown does not explicitly disclose:
an account of the second user; 
receive authorization from the second user to display the item to the first user based on proximity of the second user to the first user; and 
responsive to receiving the authorization, causing information to be provided.
However, in a similar system of purchasing items from users, Munemann teaches:
an account of the second user (Munemann, see at least: [0057] teaches “user details 220 which represent details of a user of the product,” which “may include the user’s social networking system profile.”); and 
receive authorization from the second user to display the item to the first user based on proximity of the second user to the first user (Munemann, see at least: [0029] teaches “the app may know the location of the smartphone and it may be configured to convey to the social network system the location of the user…such location information may be controlled by a user, through the use of privacy settings…the user may limit access to location information to a subset of other users, such as friends or only to nearby users.”); and 
responsive to receiving the authorization, causing information to be provided (Munemann, see at least: [0030] teaches “tag may be configured to be readable by others nearby based on a user’s privacy settings. Thus, if two people are in close proximity to one another are both wearing a Brand B luxury coat with both users having the electronic ownership tokens set to broadcast their local presence, those used might be alerted to the nearby existence of each other. Such broadcasts may be used either using a token in the luxury good itself, or by using a user’s smartphone or other device.” [0037] teaches “a smartphone app may be provided which provides users with information about other nearby consumers, such as people with similar status levels, similar interest in consumer products, or other factors.” See also, [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an account of the second user, receive authorization from the second user to display the item to the first user based on proximity of the second user to the first user, and responsive to receiving the authorization, causing information to be provided as taught by Munemann in the system of Brown, since Brown already contemplates allowing users to share information based on proximity. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these features of Munemann in the system of Brown because it would have allowed a user to have maintained privacy over their information (Munemann: [0030], [0053]).
Additionally, although disclosing displaying an item proximal to a user in an augmented reality display, Brown does not explicitly disclose causing a rendering of a 2D or 3D model of the item to be displayed in the augmented reality on the display device, the rendering of the 2D or 3D model of the item displayed at a location in the augmented reality that is proximal to the second user as displayed in the augmented reality.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches causing a rendering of a 2D or 3D model of the item to be displayed in the augmented reality on the display device, the rendering of the 2D or 3D model of the item displayed at a location in the augmented reality that is proximal to the second user as displayed in the augmented reality (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 28, Brown in view of Munemann and Asbury teaches the limitations of claim 26, as noted above. Brown further discloses wherein the second user is identified by processing the image data using one or more facial recognition techniques and recognizing facial characteristics of the second user (Brown, see at least: [0060] discloses “facial recognition techniques may be applied to the images in order to identify the particular person within the field of view of the HMD.” [0045] discloses “the particular faces…to be detected may be stored in one or more memories.” See also, [0068]).

Regarding claim 30, Brown in view of Munemann and Asbury teaches the limitations of claim 26, as noted above. Brown further discloses wherein the rendering of the item is further displayed at the location that is proximal to the second user with a graphical connector connecting the rendering of the item to the second user as displayed within the augmented reality (Brown, see at least: [0063] discloses the virtual billboard may hover around or within a specified distance of the end user of the HMD as viewed by the first person using the first mobile device. See also, Fig. 4A).
As noted above, Brown does not explicitly disclose a 2D or 3D model of the item.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches a 2D or 3D model of the item (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 31, Brown in view of Munemann and Asbury teaches the limitations of claim 2, as noted above. Brown further discloses wherein the wearable device includes a GPS receiver (Brown, see at least: [0032]-[0033] discloses a GPS receiver 232 of the HMD 200. See also, [0085], Fig. 6).  

Regarding claim 32, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Brown further discloses wherein the wearable device includes a gaze tracking sensor used in connection with the rendering of the item (Brown, see at least: [0032]-[0034] discloses an eye tracking system 221 of the HMD 200. See also, [0085], Fig. 6).  
As noted above, Brown does not explicitly disclose a 2D or 3D model of the item.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches a 2D or 3D model of the item (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 33, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Brown further discloses wherein the display device comprises a hardware display surface (Brown, see at least: [0032] & [0035] discloses eye glass 216 may comprise a see-through display of the HMD 200. See also, Fig. 1).  

Regarding claim 34, Brown in view of Munemann and Asbury teaches the limitations of claim 3, as noted above. Brown further discloses a gaze tracking sensor to track a gaze of the first user in connection with the rendering of the item (Brown, see at least: [0032]-[0034] discloses an eye tracking system 221 of the HMD 200. See also, [0085], Fig. 6).  
As noted above, Brown does not explicitly disclose a 2D or 3D model of the item.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches a 2D or 3D model of the item (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 36, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Brown further discloses determining a time at which to display the item to the first user (Brown, see at least: [0030] discloses “the end user may also specify time periods during which the particular personalized information may be viewed by the group of people.”).

Regarding claim 37, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Brown further discloses wherein obtaining the image data includes obtaining facial data of people that are within the threshold distance to the first user (Brown, see at least: [0045] discloses “facial recognition may be used to detect the face of a particular person within an environment.”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0306994 A1 (hereinafter Brown) in view of US 2018/0006990 A1 (hereinafter Munemann) and US 2014/0164282 A1 (hereinafter Asbury) and further in view of US 2017/0076345 A1 (hereinafter Pan).

Regarding claim 6, Brown in view of Munemann and Asbury teaches the limitations of claim 3, as noted above. Brown further discloses: 
determine at least one item associated with the first user based on analysis of a browsing history of the first user (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a bicycle).” See also, [0021]. Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in); and 
determine, as a condition for display of the rendering of the item, that the item matches the at least one item associated with the first user (Brown, see at least: Fig. 4A displays online advertisements displayed within virtual billboards wherein one user is looking for a bicycle and the other user is looking to sell a bicycle. [0065] & Fig. 5A disclose “the second set of personalized information is searched for matches with the first set of personalized information,” and “searching criteria may include items sought for by the end user of the origin device.” See also, [0049]).
Although disclosing determining an item of interest of a user, Brown does not disclose determine at least one item associated with an account of the first user for the first user based on analysis of a browsing history of the first user and social media activity of the first user.
However, Pan teaches determine at least one item associated with an account of the first user for the first user based on analysis of a browsing history of the first user and social media activity of the first user (Pan, see at least: Fig. 3C displays a “want to buy post” to be sent to the user’s “Friends” and “Neighborhood Garage Sale” wherein the user “Bob Potter” [i.e., first user] is looking to purchase a mountain bike “within 10 miles of downtown” thereby expressing the first user’s interest in a mountain bike. [0027] teaches “the communications system can identify a particular item a social networking system user is apparently interested in by analyzing the user’s search queries and other search behavior [i.e., browsing history].” See also, [0035], [0053], [0062]-[0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining an items for the first user based on analysis of a browsing history of the first user and social media activity of the first user as taught by Pan in the system of Brown/Munemann/Asbury, since Brown already contemplates using social media activity in the process of advertising to users. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included these features of Pan in the system of Brown/Munemann/Asbury because it would have allowed users to purchase items that are most relevant to their needs (Pan: [0008]).
Additionally, as noted above, Brown does not explicitly disclose a 2D or 3D model of the item.
However, in a similar system of displaying items in an augmented reality display, Asbury teaches a 2D or 3D model of the item (Asbury, see at least: [0037] teaches “the loyalty customers are seen in the ‘real reality,’ i.e., in actual real-time image or directly through glasses, while the information about the loyalty customer 106 is shown superimposed over the ‘real reality,’” wherein the information includes products and “the products may be superimposed with a customer to show items that may be of interest to the loyalty customer to the clerk.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the rendered item is a 2D or 3D model of an item as taught by Asbury in the augmented reality system of Brown because it would have allowed store clerks to provide contextually relevant information to the customer and therefore enhance the shopping experience of the customer (Asbury: [0005], [0038]).

Regarding claim 7, Brown in view of Munemann, Asbury, and Pan teaches the limitations of claim 6, as noted above. Brown further discloses wherein the analysis indicates that the item is of interest to the first user based on the browsing history indicating the first user browses the electronic commerce site (Brown, see at least: [0017] discloses “personalized information may derive from online activity.” [0049] & Fig. 4A disclose “a second virtual billboard 412 may be displayed to the first person including a second set of personalized information including…a second online classified advertisement 416 listed by the second person (i.e., the second person is looking to acquire a bicycle).” See also, [0021]. Examiner note: the online advertisement of looking to acquire a bicycle is the same as an item the first user is interested in).
Although disclosing determining a match between an item a second user has listed for sale and an item the first user has expressed an interest in, Brown does not explicitly disclose wherein the analysis indicates that the item is of interest to the first user based on the browsing history indicating the first user has created an item interest list.
However, in a similar system of purchasing items from users within a specified distance, Pan teaches wherein the analysis indicates that the item is of interest to the first user based on the browsing history indicating the first user has created an item interest list (Pan, see at least: [0039] teaches a user may compose and submit want to buy posts. See also, [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an item interest list as taught by Pan in the system of Brown/Munemann/Asbury because it would have allowed users to purchase items that are most relevant to their needs (Pan: [0008]).


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0306994 A1 (hereinafter Brown) in view of US 2018/0006990 A1 (hereinafter Munemann) and US 2014/0164282 A1 (hereinafter Asbury) and further in view of US 2017/0076345 A1 (hereinafter Pan).

Regarding claim 35, Brown in view of Munemann and Asbury teaches the limitations of claim 1, as noted above. Although teaching displaying items based on proximity, Brown/Munemann/Asbury does not teach receiving authorization from the first user to display the item on the display device.
However, Vaccari teaches receiving authorization from the first user to display the item on the display device (Vaccari, see at least: [0065] teaches “Fig. 6 depicts an example notification sent to a mobile client system 130 of a first user informing the first user that a particular user is nearby…the notification 625 may include an interactive element 635,” wherein “if the first user interacts with interactive element 635, social-networking system 160 may provide the first user with a precise location of the particular second user associated with notification 625.” See also, Fig. 6-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included receiving authorization from the first user to display the item on the display device as taught by Vaccari in the system of Brown/Munemann/Asbury because it would have improved the presentation of content to the user (Vaccari: [0010]). Additionally, one of ordinary skill in the art would have recognized that applying the known technique of authorizing a display as taught by Vaccari to Brown/Munemann/Asbury would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vaccari to the teaching of Brown/Munemann/Asbury would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability for a user to authorize a display of information. Further, applying the display authorization of Vaccari to Brown/Munemann/Asbury with a notification and display system, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for more efficient use of the notification. 





	




Response to Arguments
With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ellison (previously cited) – Ellison discloses a system of providing a merchant-customer engagement system inside a physical merchant location. Specifically, Fig. 4b displays a merchant view of a customer with information overlaid on the customer image related to the customer and recommended products. 
Five Ways Augmented Reality Will Transform Your Business (NPL) (previously cited) – the NPL describes using augmented reality within a retail environment. For example, a sales assistant can use a wearable device, such as AR glasses, to help a customer buy cosmetics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625